DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over of Hauenstein et al. (US 5,708,085) in view of Gelest (Reactive Silicones: Forging New Polymer Links, 2016, p. 1-78).
Regarding Claims 15 and 16, Hauenstein teaches combining a diorganopolysiloxane process aid with a polyethylene (PE) resin (Abstract).  For masterbatches, the composition can contain 1-50 parts by weight of the diorganopolysiloxane.  This amount is equivalent to combining 1-50 wt% diorganopolysiloxane with 50-99 wt% PE.  In addition to the diorganopolysiloxane and PE, up to 1 wt% of a filler may be present (col. 3, lines 23-25).  These ranges overlap the claimed ranges.  
Suitable diorganopolysiloxanes include linear polydimethylsiloxane (PDMS) homopolymers (col. 2, lines 20-21 and 24-25) preferably containing interactive groups.  The interactive groups may be located at the ends of the molecule (col. 2, lines 33-35).  Suitable interactive terminal groups include vinyl groups (col. 7, lines 21-26).  
Hauenstein’s diorganopolysiloxane preferably has a molecular weight of at least about 40,000 (col. 1, lines 40-43).  Hauenstein does not teach a polydiorganosiloxane having the claimed viscosity.
Gelest provides a catalog of commercially available functional silicone products.  The following products represent commercially available, linear vinyl-terminated PDMS polymers having molecular weights falling within the range disclosed by Hauenstein (p. 8):

    PNG
    media_image1.png
    260
    475
    media_image1.png
    Greyscale

These products also exhibit a viscosity ranging from 3,500 to 60,000.  This falls within the claimed range of 2,000-60,000.  Based on the disclosed molecular weights of these products, it is evident that the variable n in the formula above will range from approximately 411 to 1,123.  Thus, the structure illustrated above is equivalent to the claimed formula where R’ is vinyl (i.e. an alkenyl group of 2 carbon atoms); each R is methyl (i.e. a monovalent hydrocarbon group of 1 carbon atom); a=2; b=0; c=411-1,123; d=0; (a+b)=2; (a+d)=2; and (a+b+c+d) are sufficient to give a viscosity of 3,500 to 60,000.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hauenstein in view of Gelest to select any of the products indicated in the table above.  These represent commercially available products meeting the physical and structural limitations described by Hauenstein.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  
Regarding Claims 18 and 19, DMS-V33, DMS-V34, and DMS-V35 have viscosity values falling within the claimed range. 

Allowable Subject Matter

Claims 1-14 and 17 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 and 10-14 were previously rejected under 35 U.S.C. 103 as being unpatentable over Boswell et al. (US 2011/0120902) in view of Hauenstein et al. (US 5,708,085) and Gelest (Reactive Silicones: Forging New Polymer Links, 2016, p. 1-78).  Claim 9 was previously rejected under 35 U.S.C. 103 as being unpatentable over Boswell in view of Hauenstein, Gelest, and Sharma et al. (US 2006/0276571).  Claims 15 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein in view of Gelest.
Boswell was previously cited as teaching a sustainable article substantially free of virgin petroleum-based compounds.  Suitable recycled materials include various grades of polyethylene (PE).  A filler is included in the container or cap in amounts of 1-50 wt% (p. 11, [0102]).  Hauenstein teaches combining 1-5 parts by weight of a diorganopolysiloxane process aid with 100 parts by weight of a PE resin (Abstract).  This amount is equivalent to approximately 1-4.7 wt% diorganopolysiloxane.  Bottles and other containers including the diorganopolysiloxane process aid exhibit better hydrophobicity and pourability (col. 5, lines 11-13).  The previous Office action concluded that it would have been obvious to one of ordinary skill in the art at the time of filing to modify Boswell in view of Hauenstein to include 1-4.7 wt% of a diorganopolysiloxane process aid for the benefit of improved hydrophobicity and pourability.  
As pointed out at page 7 of the response dated 12 January 2022, Hauenstein teaches that when additional components such as fillers are present in amounts greater than 1 wt%, there is interference with the process aid such that the processing benefits and character of the resulting extruded materials are not optimal.  Hauenstein notes that this is particularly critical in the case of blown film production (col. 3, lines 23-35).  Thus, Hauenstein teaches away from combining a process aid corresponding to the claimed polydiorganosiloxane with amounts of filler falling within the claimed range of 15-70 wt%.  One of ordinary skill in the art would find no motivation to combine Hauenstein with Boswell given that Boswell teaches amounts of filler in excess of 1 wt% and teaches containers produced by blow molding (p. 13, [0128]-[0132]).  
The previous rejection of Claims 1-8 and 10-14 under 35 U.S.C. 103 as being unpatentable over Boswell in view of Hauenstein and Gelest and the rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Boswell in view of Hauenstein, Gelest, and Sharma have been withdrawn because the prior art teaches away from the claimed invention.  
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-14 and 17 are allowed.  
Response to Arguments

The Applicant’s arguments filed 12 January 2022 with respect to previous rejection of Claims 1-8 and 10-14 under 35 U.S.C. 103 as being unpatentable over Boswell in view of Hauenstein and Gelest and the rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Boswell in view of Hauenstein, Gelest, and Sharma have been fully considered and are persuasive for the reasons discussed above.  These grounds of rejection have been withdrawn. 
The Applicant’s arguments with respect to the previous rejection of Claims 15 and 16 under 35 U.S.C. 103 as being unpatentable over Hauenstein in view of Gelest have been fully considered but are not persuasive. 
The Applicant’s remarks do not expressly address the previous rejection of Claims 15 and 16, but arguments are presented with respect to Hauenstein and Gelest that are applicable to this ground of rejection.
The Applicant argues that Hauenstein teaches away from using a number average molecular weight (Mn) below about 40,000.
The Applicant is correct in that Hauenstein teaches away from using a Mn below about 40,000.  However, the claims do not limit the claimed polydiorganosiloxane to a particular Mn value or range, and Gelest demonstrates that products having a Mn within this range possess viscosity values falling within the scope of the claims.  
The Applicant argues that Hauenstein’s examples include polydiorganosiloxanes falling outside the scope of the claims.
The teachings contained in Hauenstein’s broader disclosure may be relied upon despite not appearing in the reference’s examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.
The Applicant argues that Hauenstein’s most preferred Mn range teaches away from using polydiorganosiloxanes having viscosity values falling within the claimed range.
Each of the ranges at column 1, lines 40-45, including the most preferred range, include molecular weights corresponding to Gelest products having viscosity values falling within the claimed ranges.  The disclosure of narrower alternatives at column 2, lines 18-20 does not criticize, discredit, or otherwise discourage one of ordinary skill in the art from using products falling within the broader disclosed ranges.  Therefore, the narrower alternatives addressed in the Applicant’s arguments do not teach away from the claimed invention.  See MPEP 2123.  
The Applicant argues that one skilled in the art would not be motivated to ignore the teachings of Hauenstein to select products having molecular weights taught by Hauenstein to be detrimental.
Hauenstein teaches away from products having a Mn of less than 40,000.  Each of the vinyl terminated polydimethylsiloxanes cited in the rejection of Claims 15 and 16 has a Mn in excess of 40,000.  Hauenstein does not teach away from products having the Mn values associated with Gelets’s products for the reasons discussed above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762